Title: To Thomas Jefferson from James Madison, 2 August 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Orange Augst. 2d. 1797
                    
                    At the desire of Mr. Bringhurst I forward him to Monticello; and make use of the opportunity, the first that has offered, to return you the pamphlet you were so kind as to leave with me. I add to it a late Fredg. paper which has got hold of some important articles of later date than were brought by the last post, and which may therefore be new to you as they were to me. I have had nothing from Monroe since his letter by you. Dawson mentioned on the 10th. that he would be in Virga. in 14 days; but I see by the fête given him in New York that he was there about the middle of the month. I hope you have shared with us in the fine dose of rainey weather which has restored the verdure of the earth; and if followed by the ordinary course of the season, will save our crops of corn from any essential deficit. Mrs. M. joins in respects to the ladies, and the cordiality with which I remain Dear Sir, Yrs. affecly.
                    
                        Js. Madison Jr
                    
                